Order reversed upon the law and the facts, and motion denied, without costs. While *760in a proper case an award of compensation made by the Industrial Commission is subject to the remedial provisions of section 1171 of the Civil Practice Act (Monck v. Monck, 184 App. Div. 656; Zwingmann v. Zwingmann, 150 id. 358), we are of opinion that the record does not disclose facts justifying the application of this rule of law. It appears that defendant is totally incapacitated, and the compensation awarded is inadequate to meet the needs of defendant, the alimony awarded to plaintiff and the expenses incidental to a receivership. While it affirmatively appears that defendant paid all alimony due at the time he received his cheeks for compensation, if, in the future, he fail to comply with the provisions of the judgment, plaintiff has her remedy. Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.